NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 08/23/2021 has been entered. Claim 12 has been newly added. Claims 1-12 remain pending in the application. Applicant’s amendments to the Drawings, Specification and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 05/26/2021.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows to resolve a minor informality:

Claim 5 is amended to:
5. (Currently Amended) The air supply system according to Claim 3, and further comprising a control installation configured to control the adjustable valve as a function of a predefined pressure and/or a predefined temperature. 


Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 & 12, the closest prior art fails to teach or make obvious in combination with other claimed limitations, an air supply system including an exhaust air duct, separate from the first duct and positioned in the first duct, the exhaust air duct including an opening positioned downstream of the nozzle, and an outlet opening connected to a bypass duct of the gas turbine engine or to an external surface of an engine nacelle, such that air blown from the nozzle into the first duct flows out of the first duct through the opening of the exhaust air duct. 
	The closest prior art includes Malone (US 3,441,045) which teaches an air supply system having first and second ducts connected to first and second compressor bleed air supplies respectively, with a nozzle that blows air from the second duct into the first duct, and an exhaust air duct within the first duct downstream of the nozzle, which receives a portion of airflow from the first duct.  However, Malone fails to teach or suggest that the exhaust air duct is connected to a bypass duct of the gas turbine engine, or an external surface of the engine nacelle (Malone’s exhaust air duct is part of a pressure sensitive valve controlling the nozzle).
Claims 2-11 are allowable for the same reasons as claim 1, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAIN CHAU whose telephone number is (571)272-9444.  The examiner can normally be reached on M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571 272 4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALAIN CHAU/Primary Examiner, Art Unit 3741